Citation Nr: 1121103	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-19 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected keloids and pruritus on chest, upper back, arms, and flank. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1974 December 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision, which continued an evaluation of 10 percent for service-connected keloids and pruritus on chest, upper back, arms, and flank.

This issue was remanded for further development by the Board in March 2010.

The Board notes that the Veteran's representative submitted argument via a Statement of Accredited Representative in Appealed Case in August 2009 prior to the March 2010 Board remand.  The Veteran's representative did not submit argument in the form of a Statement of Accredited Representative in Appealed Case after this remand was issued.  However, in a March 10, 2011, letter attached to the most recent supplemental statement of the case (SSOC), the Veteran and his representative were advised that he had 30 days from the date of this letter to respond.  As 30 days have since passed, the Board will proceed to the merits of the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a higher evaluation for his service-connected keloids and pruritus on chest, upper back, arms, and flank.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim.  

The Board notes that the Veteran underwent a VA examination in April 2007.  The examiner reviewed the claims file.  The examiner noted that the Veteran has keloids dating back to 1979 when he was on active duty.  Since his 1997 VA examination, he has had 3 new lesions, one in the chest, one in the left forearm, and another one in the right scapular region.  The first one is getting larger.  He has tried TAC cream, as well as clobetasol without much relief.  His skin symptoms were noted to include pruritus and the course of the condition was noted as progressive.  It was noted that there has not been a skin disease treatment in the past 12 months.  Upon closer evaluation, the examiner observed that there were three keloids on the chest: the first was 5.5 inches long, the second was 1 inch x 1/4 inch, and the third was 1 centimeter.  The keloid on the inner surface of the left forearm was 0.5 centimeters, and the keloid over the right scapular region was 1 inch x 1/2 inch.  The examiner further noted that greater than 40 percent of the exposed areas (head, face, neck, hands) are affected and less than 5 percent of the total body area is affected.  The Veteran was diagnosed with keloids over the chest, left forearm, right scapular region, with pruritus over these lesions, and dyshydrosis of the feet.

In the March 2010 remand, the Board noted that, despite the examiner's conclusion that the Veteran's skin disorders cover an area greater than 40 percent of the exposed areas (which would warrant a 30 percent rating under diagnostic code 7806), the actual clinical findings describing the size and distribution of the keloids do not appear consistent with this conclusion.  Accordingly, the Board determined that the April 2007 examination report was unclear, and in an effort to adequately determine the nature, severity and complete manifestations of the Veteran's service-connected skin disorder, the Board remanded this issue for a new VA examination in March 2010.  

Subsequently, the Veteran was scheduled for a VA examination in May 2010.  The examiner reviewed the claims file and noted that the specific condition being examined was pruritic keloid formation.  The Veteran reported that he began developing intensely pruritic keloids first on his chest and side, later on his arm, and most recently in the infra-pectoral region.  The examiner noted that the course of the condition since the onset has been progressive.  The skin symptoms were noted as being pruritus, raised keloids.  The Veteran reported that that he has been using topical steroids constantly for the past 12 months.  It was noted that the treatment is a corticosteroid.  The examiner noted that steroid crème effectiveness has dwindled and pruritus has increased.  The examiner noted that 0 percent of the exposed areas are affected.  With regard to the question of the percent of the total body area affected, the examiner noted "[l]ess than 5% keloid area area of pruritis >5%".  The examiner noted that the Veteran has 5 distinct keloids, all of which are raised about 5 mm.  The examiner concluded by diagnosing the Veteran with pruritic keloids.  The examiner noted that the Veteran's keloids are increasingly symptomatic.  The topical steroid crème no longer services to suppress the pruritus.  It is harder to focus at work and while awake.  His sleep is disturbed.      

The Board has considered the examiner's response with regard to the question of percent of the total body area affected.  Specifically, the examiner responded by noting "[l]ess than 5% keloid area area of pruritis >5%".  The Board finds this response to be unclear as to the percentage of the total body area that is affected by pruritus.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in light of the fact that the May 2010 VA examination report is unclear as to the percentage of the total body affected by his service-connected keloids and pruritus, the Board finds that VA has not substantially complied with the remand directives.  Consequently, a new VA examination is required to comply with the holding of Stegall.

Additionally, the Board notes that VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA medical care providers.  38 C.F.R. § 3.159 (2010).  As this issue is already being remanded, the RO should take this opportunity to associate with the claims file any VA treatment records relating to the issue on appeal that have not already been associated with the claims file.  





Accordingly, the case is REMANDED for the following action:

1. Any and all VA treatment records relating to the issue on appeal that have not already been associated with the claims file should be obtained.

2. Provide the Veteran with an appropriate VA examination in order to determine the current severity of his service-connected keloids and pruritus on chest, upper back, arms, and flank.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should specifically note the percentage of exposed areas (the head, face, neck, and hands only) that are affected by the Veteran's service-connected keloids and pruritus, as well as the percentage of the total body affected.  The examiner should also note the Veteran's complaints regarding symptoms associated with this disability.  Any and all opinions must be accompanied by a complete rationale.

3. Then, the RO/AMC should readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

